Title: To George Washington from James McHenry, 14 November 1798
From: McHenry, James
To: Washington, George



Sir,
War department 14th November 1798

I had the honor to receive your Excellencys letter of the 13th instant last night.
Some of the documents which were referred to in my letter of the 10th, I find cannot be completed by my Clerks, in any reasonable time. I shall therefore be obliged to submit the original books and records of the Office containing them, in their place, and request the same may be carefully returned.

You will be furnished in consequence, as soon as the same shall be wanted with, 1. The book containing a list of all the candidates and abridgement of their recommendations. 2. The original letters of recommendation.
I have also thought it proper to add to these, which are now sent, the following confidential original communications from No. 3 to 9 inclusive, relative to the same subject, which I request may be returned viz.
No. 3. A lette⟨r⟩ from General Hamilton dated 21st August with a list of Candidates for Army appointments and his remarks.
No. 4. Three confidential letters from Uriah Tracey dated 30 July—18th of August and 17 of September, with a list of Candidates.
No. 5. A letter from J. Allen relative to disqualified characters.
No. 6. Two letters from General Knox with inclosures dated 26th August and 2d November.
No. 7. A letter from William Hindman dated August 12 and one from William Matthews dated 11 October.
No. 8. Observations &c. on North Carolina candidates by John Steele Comptroller of the Treasury.
No. 9. Two letters from Jacob Read dated 10th October and 26th Septem⟨r⟩.
No. 10. The return of Troops and recruits and return of the Station⟨s⟩ for the same.
No. 11. Letters from Brigadier General Wilkinson dated 6th and 9th of April, July 14 August 10 and September 6th 1798 with two letters from the Governor of Georgia dated 8th of August and 14th of October. These you will also be pleased to return.
No. 12. Copy of a letter from the Secretary of War to Brigadier General Wilkinson dated the 2 August 1798.
No. 13. Copy of a letter to Lt Col. Gaither dated the 23d August 1796.
No. 14. Copy of a letter to the Governor of Georgia dated 25 Sep. 1798.
No. 15. Estimate of the demand of the Secretary of War on the Treasury of the United States.
No. 16. The return by the Superintendant of Military Stores.
No. 17. Copy of a letter to the Secretary of State and Secretary of the Treasury dated the 14th instant on the subject of your letter of the 13th.

Perhaps you would prefer that the selecting of fit characters for appointments should be made at this Office, in which case it will be unnecessary to remove the books and other documents. All the other papers are transmitted.
In conformity with your letter of this date I have added a table shewing the contract prices of rations at the several places where troops are stationed.
The Superintendant of Military Stores I find has not the return quite copied. As soon as finished it shall be transmitted. With the greatest respect I have the honor to be Sir Your obedient servant

James McHenry

